Citation Nr: 0213403	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the lower extremities, and if so, whether 
the reopened claim should be granted.

(The issue of entitlement to service connection for bilateral 
eye disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1972 to March 1973, and on active duty from October 1990 to 
June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  When the 
veteran's case was before the Board in July 1999 it was 
remanded for additional development and adjudication.  It was 
returned to the Board for further appellate action in 
September 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral eye 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
any notice of the development required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1995, 
the RO denied service connection for back disability and for 
varicose veins of the lower extremities.

2.  The evidence received since the January 1995 decision 
pertaining to the veteran's claim for service connection for 
back disability is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The evidence received since the January 1995 decision 
pertaining to the veteran's claim for service connection for 
varicose veins of the lower extremities is not cumulative or 
redundant of the evidence previously of record and is so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran's varicose veins originated while he was on 
active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for varicose 
veins of the lower extremities.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  Varicose veins of the lower extremities were incurred 
during active duty.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran served on active duty from 
October 1990 to May 1991.  His service medical records are 
silent with regard to diagnosis, complaint or abnormal 
finding pertaining to varicose veins.  A Statement of Medical 
Examination and Duty Status originated in April 1991 shows 
that the veteran complained of leg and back discomfort after 
standing for periods of 8 hours during duty.  

The veteran presented at a VA facility in May 1991 
complaining of varicose veins that bothered him in Saudi 
Arabia.  Mild varicose veins were assessed, and compression 
stockings were provided to the veteran.  

An August 1994 VA consultation report shows that the veteran 
had mild varicosities of the calf region with smaller spider 
veins around his ankles.  Support stockings were ordered.  

The veteran submitted his claim of entitlement to service 
connection for leg and back discomfort in August 1994, 
stating that he had been found to have severe varicosities on 
both lower legs.  

A VA examination was conducted in September 1994.  The 
veteran reported that he had developed backaches while in 
Saudi Arabia, and had been told to take it easy.  He 
indicated that he experienced periodic backaches brought on 
by lifting, bending, or other strenuous activity.  He stated 
that he had received no specific diagnosis and indicated that 
Motrin helped.  The examiner noted that the veteran was 
employed as a mail handler and was required to stand and sort 
mail most of the day, and that the veteran had not required 
time off from work due to his back discomfort.  Examination 
of his back revealed normal contours.  The paraspinal muscles 
along the lumbosacral spine were somewhat tight bilaterally.  
Spinal curvatures were normal.  The veteran moved through the 
range of motion in a normal fluid manner without complaining 
of any discomfort.  The veteran also complained of lower 
bilateral calf aches since he served in Saudi Arabia.  He 
attributed the problem to prolonged standing and other 
activity during his active service.  He reported that he had 
been given compression stockings.  Examination of the lower 
extremities revealed prominent bilateral varicose veins, 
particularly apparent just above the ankles.  There was mild 
stasis dermatitis but no edema.  The diagnoses were chronic 
muscle sprain of the lumbosacral area and bilateral varicose 
veins of the lower extremities with mild stasis dermatitis.

In its January 1995 rating decision, the RO determined that 
service connection was not warranted for back disability 
because there was no evidence of service incurrence and that 
a service examination subsequent to the veteran's active 
service had found no clinical abnormality of the veteran's 
back.  With regard to the veteran's claimed varicose veins, 
the RO determined that service connection was not warranted 
because there was no evidence of such disability in service 
or until three years thereafter.

In January 1995 the veteran presented to a VA general 
medicine clinic complaining of chronic low back pain.  He was 
referred to the physical therapy clinic and provided with 
exercises to perform.

An August 1995 VA progress note shows that the veteran was 
seen for follow up of his varicose veins.  He stated that he 
had not seen any improvement with the use of compression 
stockings.  

An April 1997 surgical report from Y. Wu, M.D. indicates that 
the veteran underwent right long saphenous vein stripping.  
Multiple varicose veins were noted in the lateral aspect of 
the right foot, and multiple ligation and stripping were 
performed.  

In January 2001 the veteran submitted a statement from Dr. Wu 
indicating that he had treated the veteran since 1991 for 
varicose veins.  Dr. Wu reported that right vein stripping 
was performed in 1997.  He also stated that the left veins 
were getting worse and might also require surgery.  

II.  New and Material Evidence

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirements to reopen his claims, the evidence considered by 
the RO and the evidence necessary to substantiate his claims 
to reopen.  The record also reflects that the RO has obtained 
all identified VA treatment records and that private records 
have also been associated with the claims folder.  The 
veteran has been invited to submit medical evidence linking 
his current back and eye disabilities to service.  Neither 
the veteran nor his representative has identified any 
additional, existing evidence or information which could be 
obtained to substantiate either claim to reopen. 

Accordingly, the Board is satisfied that no further action is 
required to comply with the notice and duty to assist 
provisions of the VCAA or the implementing regulations.

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

i.  Back Disability

The pertinent medical evidence added to the record since the 
January 1995 rating decision consists of a January 1995 VA 
treatment note showing complaints of chronic low back pain.  
A subsequent January 1995 note indicates further complaints 
of low back pain and fatigue since the veteran's return from 
Saudi Arabia.  This evidence is essentially cumulative of the 
evidence previously of record in that it continues to show 
the presence of back disability years following the veteran's 
discharge from service and documents the veteran's allegation 
that the disability is etiologically related to service.  No 
medical evidence of a nexus between the veteran's current 
back disability and his military service has been added to 
the record.  In addition, as a lay person, the veteran is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements 
alleging a nexus between his current back disability and his 
military service are not competent evidence of such a nexus.  
Finally, the Board notes that there is no indication in the 
evidence added to the record that the veteran's back 
disability is due to an undiagnosed illness so the provisions 
of 38 U.S.C.A. § 1117 (West Supp. 2002) and 38 C.F.R. § 3.317 
(2002) are not applicable to the facts of this case.  Thus, 
the Board must conclude that none of the evidence added to 
the record is both new and material.  

ii. Varicose Veins of the Lower Extremities

The pertinent medical evidence added to the record since the 
January 1995 rating decision includes a copy of a May 1991 VA 
consultation report showing that the veteran had mild 
varicose veins.  He was prescribed support stockings.  
Notably, this consultation report is dated two days prior to 
the veteran's May 19, 1991, discharge from active duty.  

The May 1991 consultation report is not cumulative or 
redundant of the evidence previously of record.  In addition, 
since this statement is competent evidence that the veteran's 
varicose veins were first manifested during service, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, it is 
new and material, and the veteran's claim is reopened.







III.  Service Connection for Varicose Veins of the Lower 
Extremities

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for varicose veins of the lower 
extremities.  Therefore, no further development is required 
under the VCAA or the regulations implementing it.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The Board notes that a VA examination in May 1990 revealed no 
abnormalities of the veteran's vascular system, to include 
varicosities.  Although the veteran's service medical records 
are silent as to any diagnosis, complaint or finding of 
varicosities of the lower extremities, the record does 
contain a Statement of Medical Examination and Duty Status 
showing that the veteran complained of leg discomfort in 
April 1991.  Moreover, the veteran was seen at a VA facility 
in May 1991 and diagnosed with varicose veins.  The 
consultation report which reflects that diagnosis is dated 
two days prior to the veteran's release from active duty.  
The other evidence of record clearly demonstrates that the 
veteran currently suffers from varicose veins.  Therefore, 
the Board is persuaded that the veteran's varicose veins were 
incurred during active duty and that service connection is 
warranted.  








ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for back disability is denied.

The claim of entitlement to service connection for varicose 
veins of the lower extremities is reopened and granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

